Citation Nr: 0735476	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-04 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for a 
left varicocele.

2.  Entitlement to a compensable disability evaluation for a 
right spermatocele.

3.  Entitlement to a compensable disability evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from June 1978 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
November 2004 that denied the veteran's claims for 
compensable disability evaluations for a left varicocele, a 
right spermatocele, and for hemorrhoids.  This decision was 
issued to the veteran and his service representative in 
December 2004.  He disagreed with the decision later in 
December 2004.  He perfected a timely appeal in February 2005 
and requested a Travel Board hearing which was held at the RO 
in March 2007 before the undersigned Acting Veterans Law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified at his March 2007 Travel Board hearing 
that he had not been notified of his most recent VA 
examination scheduled for December 2006.  Specifically, he 
testified that the examination notice letter had been sent to 
an incorrect address and confirmed his current address of 
record.  A review of the claims file shows that the veteran 
failed to report for VA examination scheduled for December 
2006; however, a copy of the examination notice letter was 
not included in the file.  Unfortunately, to date, the 
veteran has not been notified of the consequences of his 
failure to report for VA examination.  See 38 C.F.R. § 3.655 
(2007).  In this regard, the Board observes that neither the 
January 2005 Statement of the Case nor the January 2007 
Supplemental Statement of Case contained 38 C.F.R. § 3.655 or 
discussed this regulation in analyzing the veteran's claims.  
Accordingly, on remand, the veteran should be scheduled for 
another VA examination to determine the current severity of 
his service-connected left varicocele, right spermatocele, 
and hemorrhoids.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  After confirming the veteran's current 
address of record, ask him to identify all 
VA and non-VA clinicians who have 
evaluated or treated him for a left 
varicocele, a right spermatocele, or 
hemorrhoids since his separation from 
service.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

2.  Schedule the veteran for appropriate 
examination(s) to determine the current 
severity of his service-connected left 
varicocele, right spermatocele, and 
hemorrhoids.  The veteran should be 
advised of the consequences of his failure 
to report for a scheduled examination, 
pursuant to 38 C.F.R. § 3.655 (2007).  A 
copy of the examination notice letter 
should be associated with the claims file.  
If the veteran fails to report for any VA 
examination scheduled in conjunction with 
this REMAND, then his failure to report 
should be noted in the claims file.

The claims folder must be made available 
to the examiner(s) for review prior to the 
examination(s).

Based on the examination and review of the 
relevant evidence of record, the examiner 
should determine whether the veteran's 
service-connected left varicocele is 
manifested by intermittent edema of the 
left leg or aching and fatigue in the left 
leg after prolonged standing or walking, 
with symptoms relieved by elevation of the 
left leg or compression hosiery.

Based on the examination and review of the 
relevant evidence of record, the examiner 
should determine whether the veteran's 
service-connected right spermatocele is 
manifested by voiding dysfunction or renal 
dysfunction, whichever is predominant.  If 
voiding dysfunction is predominant, the 
examiner should determine whether it 
requires the wearing of absorbent 
materials which must be changed less than 
2 times per day.  If renal dysfunction is 
predominant, the examiner should determine 
whether it is manifested by constant or 
recurring albumin with hyaline and 
granular casts or red blood cells, 
transient or slight edema, or hypertension 
manifested by diastolic pressure 
predominantly 100 or more or systolic 
pressure predominantly 160 or more, a 
history of diastolic pressure 
predominantly 100 or more, or requiring 
continuous medication for control.

Based on the examination and review of the 
relevant evidence of record, the examiner 
should determine whether the veteran's 
service-connected hemorrhoids are large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences.

2.  After completion of the foregoing, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided an SSOC which addresses all 
evidence associated with the record since 
the last SSOC.  An appropriate period of 
time should be allowed for response.

The veteran again is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim. 38 C.F.R. § 3.655 (2007).  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

